Citation Nr: 1522557	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  08-31 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions dated September 2007 and February 2008 of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in December 2010, at which time it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development

For the reasons set forth below, the appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In December 2010, the Board remanded the Veteran's claims to the RO/AMC with instructions including:  (1) to attempt to obtain the Veteran's September 2007 audiological test results, (i.e., the actual audiological results detailing the pure tone thresholds, in decibels, for all of the applicable frequencies); (2) to provide the Veteran with a VA examination of his hearing loss and tinnitus unless said audiological test results made such an examination unnecessary, and (3) to provide the Veteran with a VA examination of his right foot.  The Board finds that these instructions have not been satisfactorily complied with.

Audiological Test Results

VA treatment records indicate that the Veteran underwent audiometric testing in September 2007.  While records associated with the Veteran's claims file make reference to this audiometric testing, the actual auditory thresholds were not included.  These thresholds are necessary to determine if the Veteran's hearing loss qualifies as a disability under 38 C.F.R. § 3.385.

The Board instructed that an attempt should be made to obtain these audiometric results to fulfill VA's duty to assist.  The Board specifically instructed that all efforts made should be documented in the claims file, and that if no results could be found, that finding should be so documented.  There is no indication that reasonable efforts were undertaken to obtain the audiometric results.  There is no documentation of an attempt to communicate with the audiologist in question or the VA clinic at which she works.  The April 2012 supplemental statement of the case makes reference to neither the missing records nor any attempt to obtain them.  The Board therefore finds that this instruction was not satisfactorily complied with.

The Board further notes that VA treatment records indicate that since the remand, the Veteran has undergone two audiometric examinations from his VA treating audiologist, in March 2012 and March 2013.  As in September 2007, there are no specific measurements or results for all the appropriate auditory thresholds reported, as necessary to fully and fairly evaluate the Veteran's claim as required by VA regulations.  The Board will therefore further instruct that an attempt be made to obtain these records.  If after reasonable efforts are undertaken and such records cannot be obtained, the Veteran shall be notified of these efforts and informed that further attempts would be futile, and documentation thereof shall be properly placed in the claims file. 

VA Examinations

In compliance with the Board's remand, the Veteran was scheduled for VA examinations of his hearing loss, tinnitus, and right foot in February 2011, to take place in Tampa, Florida.  The Veteran's claims file does not reflect when the Veteran was given notice of these examinations.  A February 2011 record indicates that the examinations were cancelled because the Veteran failed to report.  A second record from two days prior to the examination date, however, notes secondhand knowledge that the Veteran called to cancel the examinations and asked not to be rescheduled.  An attempt to telephone the Veteran for clarification was unsuccessful.   

In April 2012, the Veteran contacted VA stating that he had not received notification of a new date for his examinations, and asked that they be rescheduled.  The Veteran further requested that the examinations not be scheduled in Tampa, but rather in Brooksville, at the VA clinic where he receives hearing loss treatment.  The record does not indicate that VA ever responded to the Veteran's request.

The Board finds that the Veteran must be rescheduled for a VA examination.  In the days leading up to his scheduled February 2011 examinations, the evidence is not clear whether the Veteran was attempting to permanently cancel his examinations or simply have them rescheduled in Brooksville instead of Tampa.  The Veteran's subsequent attempt to reschedule his examinations suggests that he did not intend to cancel his examinations outright.  In addition, in light of the fact that the RO found the Veteran mentally incompetent to handle the disbursement of funds in a December 2011 rating decision, the Board finds that the Veteran is entitled to additional leeway, particularly with respect to his actions before a fiduciary custodian was appointed.  The RO proposed a finding of incompetency in May 2011, so it is reasonable to believe that any failure to report for his examinations is in part due to his mental incompetency.  The Board therefore finds that the Veteran should be given another opportunity to be examined.

When remand instructions are not followed, the Board must remand the issue anew for corrective action.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file the Veteran's complete audiological test results (i.e., the actual audiological results detailing the pure tone thresholds, in decibels, for all of the applicable frequencies) from September 2007, March 2012, and March 2013.  Attempts must be made to contact the Veteran's treating audiologist and the VA clinic where the testing was performed.  All efforts undertaken in this regard must be documented in the claims file. If no results exist, the claims file also shall be documented accordingly. 
 
2.  Obtain any additional relevant medical records that may have come into existence in the interim, and associate them with the Veteran's claims file.
 
3.  Schedule the Veteran for a VA examination to determine the nature, extent, onset, and etiology of any hearing loss or tinnitus found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner shall note such review, and identify important medical and lay evidence gleaned therefrom, in an examination report.  The examiner then shall obtain from the Veteran a full history of his relevant symptomatology, as well as the effects such symptomatology has on his occupational functioning and daily activities.  All tests, studies, or evaluations deemed necessary, next shall be performed, the findings of which shall be reported in detail.  

If hearing loss or tinnitus is diagnosed, the examiner finally shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that each condition is related to service.  In rendering these opinions, specific comment shall be made regarding the medical and lay evidence of record.  A complete rationale for all opinions expressed shall be provided by the examiner in the examination report. 
 
4.  Schedule the Veteran for a VA examination to determine the nature, extent, onset, and etiology of any right foot disorder found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner shall note such review, and identify important medical and lay evidence gleaned therefrom, in an examination report.  The examiner then shall obtain from the Veteran a full history of his relevant symptomatology, as well as the effects such symptomatology has on his occupational functioning and daily activities.  All tests, studies, or evaluations deemed necessary, next shall be performed, the findings of which shall be reported in detail.  

If a right foot disorder is diagnosed, the examiner finally shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder:  (1) was incurred during service as a result of the laceration wound to the Veteran's right foot in January 1967 or (2) otherwise is related to service.  In rendering these opinions, specific comment shall be made regarding the medical and lay evidence of record.  A complete rationale for all opinions expressed shall be provided by the examiner in the examination report. 
 
5.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




